Title: From Louisa Catherine Johnson Adams to John Adams, 16 August 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 16 August 1819
				
				I am very uneasy my dear John at your indisposition more especially as you do not mention its nature—I hope the heaviest part of your labour is now terminated and that you will ere this Letter reaches you have acquitted yourself with honour and applause. I regret very much not being present at your exhibition still more that your father has been disappointed in consequence of the delay of the Presidents journey—He proposes to set off the latter end of this week and will probably be with you the day or two after Commencement—As his stay will be very short and my health is very indifferent I have concluded not to go on and I do not think it would be proper for me to add to the already too large establishment at Quincy—I have resigned the pleasure of seeing you on the hope that nothing will occur to prevent your visit to me in the Winter accompanied by George. another disappointment would be more than my fortitude could well sustain. Your plea respecting Cigars is a tolerably good one, at least perfectly natural but my dear Son had you not found them good you would not have indulged the practice; it is because they are so good that I am so afraid of their pernicious effects—If they were not good you would have no merit on abstaining from them—All artificial excitements are dangerous and at your Time of life, when nature itself is almost too prompt: it is particularly necessaryly to “watch lest you may stumble; and it is much more easy to check or nip a vice in the bud, than to root up a bad habit, once formed; the roots of which spread so wide, and frequently in strings so fine, that the germ that still remains is often imperceptible even to ourselves, until by their rude and rapid growth we find ourselves overwhelmed, and every effort to eradiate the evil proves fruitless, and plunges into irremediable destruction. I know I am serious upon this subject, perhaps too much so; maternal anxiety frequently borders upon indiscretion, but the motive from which it springs, is so pure that unless the heart to which it is addressed is already corrupted, and vitiated by bad company, it will produce the best effects; it will promote in a heart like yours the seeds of virtue, which you will fondly nourish to prove your affection to parents, who know how to value the early promise of future excellence—Go on my beloved Son and may you exertions be crowned with success, and may you be assisted in your endeavours by that all wise director of events whose blessing I daily ask for my children, that he may support them thro’ every difficulty, and strengthen them in all good deeds—and with this petition which ascends to the throne of grace from the very bottom of my heart, accept the assurance of the warmest affection of your Mother
				
					L C. Adams.
				
				
					Your father allows you with his usual indulgence to Chum with whom you please; and I only request you will be careful in your choice of the character and morals of the young person with whom you must necessarily be for a time so closely connected— / Adieu
				
			